DETAILED ACTION

Contents
Notice of Pre-AIA  or AIA  Status	2
Claim Rejections - 35 USC § 101	2
Allowable Subject Matter	3
Conclusion	4


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


This action is responsive to applicant’s claim set received on 9/3/20.  Claims 1-20 are currently pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

“The burden is on the USPTO to set forth a prima facie case of unpatentability.  Therefore if the examiner determines that it is more likely than not that the claimed subject matter falls outside of all statutory categories, the examiner must provide an explanation.”


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 18-20 define a “module”.  Therefore, the claim as a whole appears to be nothing more than a “system” of software elements, thus defining functional descriptive material per se.  
Functional descriptive material may be statutory if it resides on a “computer-readable medium or computer-readable memory”.  The claim(s) indicated above lack structure, and do not define a computer readable medium and are thus non-statutory for that reason.  The scope of the presently claimed invention encompasses products that are not necessarily computer readable, and thus NOT able to impart any functionality of the recited program.  The examiner suggests:
1.	Amending the claim(s) to embody the program on “non-transitory computer-readable medium” or equivalent; assuming the specification does define such medium and does NOT define the computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory; or
2.	Adding structure to the body of the claim that would clearly define a statutory apparatus.
Any amendment to the claim should be commensurate with its corresponding disclosure.


Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 12, the Applicant’s claimed invention distinguishes over the prior art by “*determining, using the processor, at least one foreground feature vector associated with the region of interest in the at least one inspection image file; accessing, using the processor, a database storing a plurality of image files; determining, using the processor, a plurality of feature vectors associated with the plurality of image files, wherein each image file of the plurality of image files is associated with at least one feature vector of the plurality of feature vectors, and wherein the image retrieval module includes at least one convolutional neural network configured to learn from the determination of the plurality of feature vectors and increase the accuracy of the image retrieval module in classifying the plurality of image files; determining, using the processor, at least one hash code for each image file of the plurality of image files based on the plurality of feature vectors; classifying, using the processor, a subset of the plurality of image files as relevant based on hash codes of the plurality of image files; sorting, using the processor, the subset of the plurality of image files based on the plurality of feature vectors; and generating, using the processor, search results based on the sorted subset of the plurality of image files”.  It is noted that the examiner has not found any other prior art to anticipate or obviate the quoted claim limitations when read in light/combination of the other claimed limitations.


Conclusion
Claims 18-20 are rejected.   Claims 1-17 are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Fang et al (US 2021/0099310 A1) is cited to teach local image feature vectors.
Wu et al (US 2009/0324077 A1) is cited to teach path-based texture histogram coding.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov
For email communications, please notate MPEP 502.03, which outlines procedures pertaining to communications via the internet and authorization.  A sample authorization form is cited within MPEP 502.03, section II.
The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/
Primary Examiner, Art Unit 2666